Case 1:14-cv-03777-JPO Document 82-2 Filed 09/29/20 Page 1of1

cos RE woroany

Retha Al-Tunisi, a.l.a, Ridha bin Saleh al Yazidi (captured by Pakistani a in
December 2001 and turned over to U.S. military custody; transferred from Qandahar to
Guantanamo Bay on 01/11/2002; no allegations of abuse, just open-source reports he was
held at CIA black site in Afghanistan; no evidence of CIA custody or involvement)

 (B a OFORN) According to open-source human rights articles, the .
following detainees were reported to have been detained in secret CIA interrogation sites.
Contrary to open-source reports, a thorough review of FBI, CIA and DOD documents failed to

confirm that these detainees were held in CIA custody.

 

 

(TS/ a a /NOFORN)

 
